Citation Nr: 1147191	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from February 20, 1986, to March 26, 1986.  
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the appellant's claim of entitlement to service connection for PTSD.

Pursuant to the appellant's request, she was scheduled for a videoconference hearing in April 2009.  However, the appellant failed to appear for that hearing.  A postponement was not requested or granted.  The appellant has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2011). 

The Board notes that the appellant's specific claim related to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that an appellant, who is a lay person, is not competent to diagnose his/her specific psychiatric disability.  Therefore, VA must consider whether the appellant's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed below, the evidence shows that the appellant has been diagnosed with various psychiatric disorders, to include PTSD.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

The appellant contends that she has PTSD from a sexual assault in service.  She asserts that in February 1986, she was raped by a male soldier and was subsequently treated in sick call for vaginitis.  Review of the service treatment records confirm that the appellant was treated in February 1986 for vaginitis.  Additionally, post-service records show that the appellant was diagnosed with various psychiatric disorders, to include PTSD.  These records also document that the appellant was sexually abused during her childhood.  

The appellant has not been afforded an examination to determine the etiology of any current psychiatric disorder and must be provided such an examination on remand.  In this regard, the Board observes that under 38 C.F.R. § 3.304(f), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382   (Fed. Cir. 2011) (holding that under § 3.304(f)(5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Such an opinion should be obtained in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the appellant currently has PTSD under DSM IV.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any in-service stressful experience described by the veteran occurred (personal or sexual assault).  In reaching this opinion the examiner should discuss whether the Veteran's in-service treatment for vaginitis is indicative of, or consistent with, a sexual assault.

c.  For any psychiatric disability or disabilities diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disability was in whole or part the result of the claimed in-service personal assault or is otherwise attributable to service. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Notify the appellant that it is her responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the appellant of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


